Fund: 20% Aetos Capital Opportunities Fund: 5% Aetos Capital Long/ Short Strategies Fund: 45% Number of Managers 39Median Position Size 2.5%Maximum Position Size 5.6% Number of Strategies 8Average Position Size 2.4%Top 20 Holdings 76.0% Aetos Capital Hedge Fund of Fund Allocation Strategy Allocation1 Equity Hedged: 43% Fixed Income Arbitrage: 7% Quantitative: 4% Distressed: 20% Short-biased Equity: 3% Convertible Directional Equity: 4% ProductDescription:The Aetos Capital Growth Portfolio is a tactically allocated portfolio comprised of allocations to Aetos Capital’s 1940 Act SEC-registered HedgeFunds of Funds, designed to provide U.S. and Offshore investors a consistent absolute return with lower volatility versus traditional markets.ThisPortfolio incorporates a fundamentally based investment process with a disciplined approach to strategy allocation, manager selection and portfoliomonitoring where risk management is integrated in every step. As of February 1, 2010: Investment Returns: As of1/31/10: Aetos Capital GrowthPortfolio2 90-Day TreasuryBills Barclays CapitalAggregate Index S&P 500 DRIIndex MSCIWorldIndex 1 Year Annualized Return 10.58% 0.14% 8.51% 33.13% 36.59% 3 Year Annualized Return 0.33% 1.80% 6.60% -7.24% -7.31% 5 Year Annualized Return 3.54% 2.69% 5.16% 0.19% 1.62% From Inception through 1/31/10: Average Annualized Return 4.73% 2.22% 5.14% 4.21% 6.08% Annualized Standard Deviation 4.51% 0.48% 3.94% 15.50% 16.62% Sharpe Ratio 0.56 - 0.74 0.13 0.23 Largest Calendar Qtr. Drawdown -8.08% - -2.44% -21.95% -21.77% Beta: Barclays Capital Aggregate Index 0.12 - Beta:S&P ndex 0.17 - Beta: MSCI World Index 0.18 - Chief Investment Officer: Anne Casscells - Menlo Park, CA For More Information Please Contact:Andrea
